FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TATYANA LEVINA,                                No. 06-55179
              Plaintiff-Appellant,                D.C. No.
               v.                             CV-05-06586-JFW
SAN LUIS COASTAL UNIFIED SCHOOL              Central District of
DISTRICT,                                        California,
             Defendant-Appellee.                Los Angeles

                                                 ORDER

                      Filed April 23, 2008

 Before: Diarmuid F. O’Scannlain and Milan D. Smith, Jr.,
 Circuit Judges, and Michael W. Mosman,* District Judge.


                             ORDER

   The petition for rehearing is GRANTED. The opinion filed
on December 28, 2007, is withdrawn. A superseding memo-
randum disposition will be filed concurrently with this order.
Further petitions for rehearing or rehearing en banc may be
filed.




   *The Honorable Michael W. Mosman, United States District Judge for
the District of Oregon, sitting by designation.

                               4269
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.